

Executive Severance Plan
Chief Executive Officer - Intermec, Inc.


1. Introduction. This policy applies is effective as of February 20, 2007 and
applies to the Chief Executive Officer of Intermec, Inc. Capitalized terms have
the meanings set forth in paragraph 8.


2. Obligations of the Company on Termination.


(a) Termination in connection with a Change of Control. Subject to paragraph
4(b), if the Company terminates the Executive’s employment in connection with a
Change of Control but not for Cause, death or Disability the Company will



 
(i)
Pay to the Executive the sum of (x) the Accrued Obligations and (y) the product
of two (2) and the Executive’s Annual Base Salary; and




 
(ii)
Pay to the Executive the product of two (2) and the Applicable Bonus; and




 
(iii)
Satisfy any obligations it may have to the Executive under the terms and
conditions of the Plans.



The Executive will also be entitled to continuation coverage pursuant to IRC
Section 4980B, ERISA Section 601-608 and under any other law applicable to the
Executive as of the Date of Termination.


(b) Termination other than for Cause, Death or Disability. Subject to paragraph
4(b), if the Company termi-nates the Executive's employment other than in
connection with a Change of Control and other than for Cause, death or
Disability the Company will:



 
(i)
Pay to the Executive the sum of (x) the Accrued Obligations and (y) the product
of two (2) and the Executive’s Annual Base Salary; and




 
(ii)
Satisfy any obligations it may have to the Executive under the terms and
conditions of the Plans.



The Executive will also be entitled to continuation coverage pursuant to IRC
Section 4980B, ERISA Section 601-608 and under any other law applicable to the
Executive as of the Date of Termination.


(c) Termination Due To Death. If the Executive's employment is terminated by
reason of the Executive's death, the Company will have no obligation to the
Executive's legal representatives, estate or beneficiaries, other than (i)
payment of the sum of (x) his or her Annual Base Salary through the Date of
Termination, and (y) the amount of any compensation previously deferred by the
Executive, and (ii) satisfaction of any obligations the Company may have to the
Executive’s legal representatives, estate or beneficiaries under the terms and
conditions of the Plans.


(d) Termination Due To Disability. If the Executive's employment is terminated
by reason of the Executive's Disability, the Company will have no obligation to
the Executive or his or her legal representatives, other than (i) payment of the
sum of (x) his or her Annual Base Salary through the Date of Termination, and
(y) the amount of any compensation previously deferred by the Executive, and
(ii) satisfaction of any obligations the Company may have to the Executive or
the Executive’s legal representatives under the terms and conditions of the
Plans.


(e) Termination For Cause. If the Executive's employment will be terminated for
Cause, the Company will have no obligation to the Executive, other than (i)
payment of the sum of (x) his or her Annual Base Salary through the Date of
Termination, and (y) the amount of any compensation previously deferred by the
Executive, and (ii) satisfaction of any obligations the Company may have to the
Executive under the terms and conditions of the Plans.


--------------------------------------------------------------------------------







3. Conditional Cap on Payments.


(a) Subject to paragraph 3(b), if it is determined that any payment or
distribution in the nature of Section 280G Compensation by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Severance Plan or otherwise (a
"Payment"), would constitute an Excess Parachute Payment and, but for this
paragraph 3, would be subject to Excise Tax, then such Payments will be reduced
to the Reduced Amount. Unless the Executive elects another reduction method by
giving written notice thereof to the Company prior to the Date of Termination,
the Company will reduce the Payments to the Reduced Amount by first reducing
Payments that are not payable in cash and then by reducing cash Payments. Only
amounts payable under this Severance Plan that are Section 280G Compensation and
are contingent on a Section 280G Change of Control will be reduced pursuant to
this paragraph 3(a) but only if, by reason of such reduction, the net after-tax
benefit to the Executive exceeds the net after-tax benefit which would be
received by the Executive if no such reduction was made. For the purposes of
this paragraph 3, the term “net after-tax benefit” means (i) the total Payments
the Executive receives or is entitled to receive that would constitute Parachute
Payments less (ii) the amount of all federal, state and local income and
employment taxes payable by the Executive with respect to the total Payments
calculated at the highest marginal income tax rate for each year in which the
Payments will be paid to the Executive (based on the rate in effect for such
year as set forth in the IRC as in effect at the time of the first Payment),
less (iii) the Excise Taxes imposed by IRC Section 4999 with respect to the
Payments.


(b) All determinations required to be made under this paragraph 3 and the
assumptions to be utilized in arriving at such determination, will be made by
the Accounting Firm which will provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the receipt of notice
from the Company that there has been a Payment, or at such earlier time as the
Company may request. All fees and expenses of the Accounting Firm will be borne
solely by the Company. Subject to paragraph 3(c), the Accounting Firm’s
determination will be conclusive and binding upon the Company and the Executive.
 
(c) If the IRS determines that Executive is liable for Excise Tax as a result of
receipt of a Payment, Executive will be obligated to pay to the Company the
smallest such amount, if any, as is required to be paid to the Company so that
the Executive’s net proceeds with respect to any Payments (after taking the
payment of the Excise Tax on such Payments) is maximized (the “Repayment
Amount”); provided, however, that the Repayment Amount will be zero if a
Repayment Amount greater than zero would not eliminate the Excise Tax imposed on
such Payment. If the Repayment Amount is greater than zero, the Executive will
pay that amount within 30 days of the date that the Executive enters into a
binding agreement with the IRS as to the amount of the Executive’s Excise Tax
liability or within 30 days of receiving a final determination by the IRS or a
court of competent jurisdiction requiring the Executive to pay the Excise Tax
with respect to a Payment from which no appeal is available or is timely taken.
If the Excise Tax is not eliminated through the payment of the Repayment Amount,
the Executive will pay the Excise Tax.
 
4. Timing of Payments Due To Executive; Taxes. 
 
(a) Subject to paragraph 4(b) of this Severance Plan, payments to be made by the
Company to the Executive or his or her legal representative, estate or
beneficiary will be made not later than 30 days after the Date of Termination
plus any applicable notice period required by law. All other payments to be made
by the Company (if any) to the Executive or his or her legal representative,
estate or beneficiary will be made at the time and in the manner specified in
the applicable Plan.  


 


--------------------------------------------------------------------------------



(b) Notwithstanding anything to the contrary in this Severance Plan, any cash
payments (other than Annual Bonus payments) due to the Executive under this
Severance Plan on or within the 6-month period following the Executive’s
termination will accrue during such 6-month period and will become payable in a
lump sum cash payment on the date 6 months and 1 business day following the Date
of Termination, provided, however, that such payments will be made earlier (at
the times and in the manner specified in paragraph 4(a)) if the Executive
advises the Company in writing that, after consulting with his or her legal and
tax advisers, the Executive has determined that such earlier payment will not
result in the imposition of the tax described in IRC Section 409A. In addition,
this Severance Plan will be deemed amended to the extent necessary to avoid
imposition of any tax or income recognition under IRC Section 409A prior to
actual payment.


(c) If, for any reason, the taxes described in IRC Section 409A are imposed with
respect to payments due to the Executive or his or her legal representative,
estate or beneficiaries, the Executive and his or her legal representative,
estate and beneficiary are solely responsible for payment of such taxes and any
interest or penalties related thereto. All federal, state, local and foreign
taxes are the sole responsibility of the Executive and his or her legal
representative, estate or beneficiaries.
 
(d) The Company may withhold from any amounts payable under this Severance Plan
such federal, state, local or foreign taxes as are required to be withheld
pursuant to applicable laws and regulations.
 
5. No Double Benefits, Offsets or Mitigation.


(a) If, in addition to this Severance Plan, another Severance Plan or an
agreement requires the Company to make payments to the Executive as a result of
the Company’s termination of the Executive’s employment, the Executive will
receive the benefits of this Severance Plan if and only the Executive waives in
writing all rights to the benefits of such other Severance Plans or agreements.
In the absence of such a waiver, the Company shall have the right to offset the
benefits of such other Severance Plans or agreements against the benefits of
this Severance Plan and vice versa.


(b) Except as provided in Section 5(a), the Company's obligation to make the
payments or perform the obligations specified in this Severance Plan will not be
affected by any set-off, counterclaim, recoupment, defense, or other claim,
right, or action which the Company may have against the Executive or others.
 
(c) In no event will the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of any Plan and such amounts will not be reduced
whether or not the Executive obtains other employment.


6. Amendment or Termination of Severance Plan.
 
(a) Subject to paragraph 6(b), the Company may amend or terminate this Severance
Plan at any time prior to the Date of Termination, in which case the Execu-tive
will have no further rights under this Severance Plan.
 
(b) During the one-year period following a Change of Control, the Company and
its Successors may not amend or terminate the Plan with respect to any Executive
employed by the Company on the Change of Control Date.
 
7. Successors.


(a) The Company will require any Successor to expressly assume and agree to
perform this Severance Plan in the same manner and to the same extent that the
Company would be required to perform it if no Change of Control had occurred.
 


--------------------------------------------------------------------------------





(b) This Plan will inure to the benefit of and be binding upon the Company, its
Successors and assigns and upon the Executive and his or her legal
representatives, estate and beneficiaries.


8. Definitions.  


8.1 “Accounting Firm” means the independent certified public accounting firm
serving the Company immediately prior to the Date of Termination.


8.2 “Accrued Obligations” means the sum of (1) the Executive's Annual Base
Salary through the Date of Termination to the extent not theretofore paid, (2)
the product of (x) the Applicable Bonus, and (y) a fraction, the numerator of
which is the number of days in the Company’s current fiscal year through the
Date of Termination, and the denominator of which is 365, in each case to the
extent not theretofore paid and (3) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon), any awards
under the Management Incentive Compensation Plan or any comparable or successor
plan and any accrued vacation pay, in each case to the extent not theretofore
paid.


8.3 “Annual Base Salary” means the Executive’s annual base salary as of the Date
of Termination.


8.4 “Applicable Bonus” means the Target Annual Bonus for the Company fiscal year
which includes the Date of Termination.


8.5 “Business Combination” means a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company.
 
8.6 “Cause” means (i) the failure of the Executive to perform substantially the
Executive's duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness) or (ii) the willful engaging by
the Executive in illegal conduct or gross misconduct which is materi-ally and
demonstrably injurious to the Company.
 
8.7 “Change of Control” means:


(a) An acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder) (the “Exchange Act”) (a
"Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either (i) the then outstanding shares
of common stock of the Company (the "Outstanding Company Common Stock") or (ii)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); excluding, however, the following
acquisitions of Outstanding Company Common Stock and Outstanding Company Voting
Securities: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, or (iv) any
acquisition by any Person pursuant to a transaction which complies with clauses
(i), (ii), and (iii) of subsection (c) of this Section 8.7; or


 


--------------------------------------------------------------------------------



(b) Individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual who becomes a member of the Board
subsequent to the Effective Date whose election, or nomination for election by
the Company's shareholders, was approved by a vote of at least a majority of
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; but, provided further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board; or


(c) The consummation of a Business Combination; excluding, however, such a
Business Combination pursuant to which (i) all or sub-stantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination will beneficially own, directly
or indirectly, more than 60 percent of, respectively, the outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company's assets) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company or such corporation resulting from such
Business Combination) will beneficially own, directly or indirectly, 30 percent
or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed with respect to the Company prior to the Business Combination, and (iii)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination will have been members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or


(d) The consummation of a complete liquidation or dissolution of the Company.


8.8 “Change of Control Date” means the effective date of a Change of Control.


8.9 “Company” means Intermec, Inc. and/or Intermec Technologies Corporation.


8.10 “Control” means (i) beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act), directly or indirectly, of 30% or more of a Person’s then
outstanding voting equity generally entitled to vote in the election of
directors (or other participants of the managing authority) or (ii) acquisition
of actual control of the operations of a Person whether by means of contract or
otherwise or (iii) acquisition of control of a Person through a merger or
consolidation or (iv) acquisition of all or substantially all of a Person’s
assets.
 
8.11 “Date of Termination” means (i) if the Executive's employment is terminated
by the Company for Cause, the date of receipt of the Notice of Termination or
any later date specified therein, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, and (iii) if the
Executive's employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be;
provided, however, that, when the event of termination occurs in the fourth
calendar quarter of the year, the Date of Termination is January 1 of the
following year.
 


--------------------------------------------------------------------------------





  8.12 “Disability” means the absence of the Executive from the Executive's
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive's legal representative.


8.13 “ERISA Sections 601-608” means Sections 601-608 of the Employee Retirement
Income Security Act of 1974, as amended.


8.14 “Excess Parachute Payment” means an excess parachute payment within the
meaning of IRC Section 280G.


8.15 “Executive” means the Chief Executive Officer of the Company or Intermec
Technologies Corporation.
 
8.16 “Excise Tax” means the excise tax imposed by IRC Section 4999.
 
8.17 “Fringe Benefit Plan” means any plan, practice, program or policy
maintained by the Company with respect to fringe benefits. 


8.18 “Incentive Compensation Plan means incentive plans, practices, policies and
programs (including stock option or similar incentive plans) maintained by the
Company, including, without limitation, the Management Incentive Compensation
Plan.


8.19 “IRC” means the Internal Revenue Code of 1986 as amended.


8.20 “IRC Section 409A” means Section 409A of the IRC.


8.21 “IRC Section 4980B” means Section 4980B of the IRC.


8.22 “IRS” means the U.S. Internal Revenue Service.  


8.23 “Management Incentive Compensation Plan” means the Intermec, Inc.
Management Incentive Compensation Plan (effective for the Company’s 1999 fiscal
year and thereafter) and any predecessor or successor plans which provide for
the grant of annual cash bonuses or other short-term cash incentives during the
Company’s last three fiscal years prior to the Date of Termination.


8.24 “net after-tax benefit” has the meaning set forth in paragraph 3(a) of this
Severance Plan. 


8.25 “Parachute Payment” means “parachute payment” within the meaning of IRC
Section 280G.


8.26 “Payment” has the meaning set forth in paragraph 3(a) of this Severance
Plan.


8.27 “Person” has the meaning set forth in paragraph 8.7(a) of this Severance
Plan. 


8.28 “Plan” means Fringe Benefit Plan, Incentive Compensation Plan, Retirement
Plan, Savings Plan, Severance Plan, Vacation Plan and/or Welfare Benefit Plan.
 
8.29 “Repayment Amount” has the meaning set forth in paragraph 3(c) of this
Severance Plan.


8.30 “Reduced Amount” means an amount expressed in present value which maximizes
the aggregate present value of Payments without causing any Payment to be
subject to Excise Tax.


--------------------------------------------------------------------------------





8.31 “Retirement Plan” means any qualified or non-qualified defined benefit
retirement plan maintained by the Company, including but not limited to, the
Intermec, Inc. Pension Plan, the Intermec, Inc. Supplemental Executive
Retirement Plan and the Intermec, Inc. Restoration Plan.


8.32 “Savings Plan” means any qualified or non-qualified savings plan, practice,
program or policy maintained by the Company, including, but not limited to, the
Intermec, Inc. Financial Security and Savings Program.


8.33 “Section 280G Change of Control” means a change of control within the
meaning of IRC Section 280G.


8.34 “Section 280G Compensation” means compensation within the meaning of IRC
Section 280G.


8.35 “Severance Plan” means any plan, practice, program or policy under which
the Company provides benefits to employees following the Company’s termination
of their employment with the Company.


8.36 “Successor” means a Person that acquires Control of the Company.


8.37 “Target Bonus” means the target annual cash bonus applicable to the
Executive under the Intermec, Inc. Management Incentive Compensation Plan
(effective for the Company’s 1999 fiscal year and thereafter) and any
predecessor or successor plans which provide for the grant of annual cash
bonuses or other short-term cash incentive awards.


8.38 “Vacation Plan” means any plan, practice, program or policy maintained by
the Company with respect to employee vacations.


8.39 “Welfare Benefit Plan” means any welfare benefit plan, practice, program or
policy provided by the Company to its employees, including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans).
 

